 473307 NLRB No. 68PLUMBERS LOCAL 32 (RAMADA, INC.)1Although the judge misstated the proper standard for ``substantialjustification,'' we find that his misstatement of the standard does not
affect the outcome of this case.2Plumbers Local 32 (Ramada, Inc.), 294 NLRB 501 (1989).3Id. at fn. 1.4Plumbers Local 32 v. NLRB, 912 F.2d 1108 (9th Cir. 1990).United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of
the United States and Canada, Local 32, AFL±
CIO and Ramada, Inc. Case 28±CC±784±1(E)April 30, 1992SECOND SUPPLEMENTAL DECISION ANDORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn November 27, 1991, Administrative Law JudgeDavid G. Heilbrun issued the attached supplemental
decision. The Applicant filed exceptions and a sup-
porting brief, and the General Counsel filed an answer-
ing brief, cross-exceptions, and a supporting brief. The
Applicant filed a brief in response to the General
Counsel's cross-exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the supplemental decisionand the record in light of the exceptions and briefs and
has decided to affirm the judge's rulings, findings, and
conclusions only to the extent consistent with this Sec-
ond Supplemental Decision and Order.Section 504(a)(1) of the Equal Access to JusticeAct, 5 U.S.C. § 504 et seq., provides that the adjudi-
cating agencyshall award to a prevailing party other than theUnited States, fees and other expenses incurred by
that party in connection with that proceeding, un-
less the adjudicative officer of the agency finds
that the position of the agency as a party to theproceeding was substantially justified or that spe-
cial circumstances make an award unjust.Section 102.144 of the Board's Rules and Regulationsprovides in full with respect to standards for awards
that:(a) An eligible applicant may receive an award forfees and expenses incurred in connection with an
adversary adjudication or in connection with a
significant and discrete substantive portion of that
proceeding, unless the position of the General
Counsel over which the applicant has prevailed
was substantially justified. The burden of proof
that an award should not be made to an eligible
applicant is on the General Counsel, who may
avoid an award by showing that the General
Counsel's position in the proceeding was substan-
tially justified.(b) An award will be reduced or denied if the ap-plicant has unduly or unreasonably protracted theadversary adjudication or if special circumstancesmake the award sought unjust.The Supreme Court set forth the standard for deter-mining substantial justification in Pierce v. Under-wood, 487 U.S. 552 (1988). The Court held that ``sub-stantially justified'' means ``justified to a degree that
could satisfy a reasonable person,'' or having a ``rea-
sonable basis both in law and fact.'' Further, the Court
found that the portion of the 1985 House Committee
Report, H.R. Conf. Rep. No. 99±120 (1985), defining
substantial justification as ``more than mere reason-
ableness'' was not an authoritative interpretation of
what the 1980 statute meant or of what the 1985 Con-
gress intended.The judge in this EAJA proceeding found that theGeneral Counsel's position in the underlying unfair
labor practice case was substantially justified at each
discrete substantive portion of the proceeding and
therefore the judge denied in full the Applicant's re-
quest for fees and expenses. We agree with the judge
that the General Counsel's position was substantially
justified1at each stage of the case up through and in-cluding his position before the Ninth Circuit on appeal.
We find, for the reasons set forth below, that the Gen-
eral Counsel was not substantially justified in his posi-
tion before the Board on remand from the Ninth Cir-
cuit.In the underlying unfair labor practice proceeding,the Board panel adopted the judge's decision finding
that the Union (the Applicant) violated Section
8(b)(4)(ii)(B) of the National Labor Relations Act by
sending Ramada, Inc., a neutral employer, a letter con-
taining, inter alia, an unqualified threat to picket the
Sea-Tac Airport Ramada Inn jobsite.2The Board spe-cifically declined to pass on the judge's finding that
the letter's threats to handbill and to organize a con-
sumer boycott were also unlawful.3The Union ap-pealed the Board's decision to the Ninth Circuit, which
reversed the Board and found the threat to picket to be
lawful in light of its decision in NLRB v. Iron WorkersLocal 433, 850 F.2d 551 (9th Cir. 1988).4The NinthCircuit remanded the case to the Board for a deter-
mination of the lawfulness of the letter's threats to
handbill and organize a boycott.On remand, the General Counsel maintained the po-sition that the threats to handbill and organize a con-
sumer boycott were unlawful, even in light of
DeBartolo Corp. v. Florida Gulf Coast Building
Trades Council, 485 U.S. 568 (1988). In DeBartolo,the Court found a union's distribution of handbills urg- 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Picketing has long been recognized as ``a mixture of conduct andcommunication'' and the conduct element ``often provides the most
persuasive deterrent to third persons about to enter a business estab-lishment.'' Id. at 580, quoting NLRB v. Retail Clerks Local 1001(Safeco), 447 U.S. 607 (1980). Clearly then, we cannot find thatpure speech activity such as the handbilling and boycott threatened
here would be transformed into coercive conduct merely because of
the battlefield reference.6This portion of the claim totaled $6120 for 81.6 hours of legalservices provided from August 1988 through September 1990.7This portion of the claim totaling $1,878.50 included 22.7 hours($1,702.50) of legal services provided from December 1990 through
June 1991 and $176 for expenses in preparing the EAJA application.ing consumers to boycott neutral employers to be law-ful. Specifically, the Court held that Section 8(b)(4)
did not cover peaceful handbilling urging a consumer
boycott because such activities accomplish their goals
by the persuasive force of the ideas they convey, rather
than by coercion, intimidation, or restraint. Id. at 580.
The General Counsel argued, nevertheless, that the
handbilling and boycotting threats were unlawful be-
cause they were made in the letter that also contained
a threat to picket and a reference to ``a full scale war
with the Ramada Inn as the battlefield.'' This argu-
ment ignores the fact that the Ninth Circuit declined to
accord any weight to the battlefield reference when it
found that the letter's threat to picket5was lawful.Plumbers Local 32 v. NLRB, supra at 1110. Thus, theBoard concluded on remand that because handbilling
and boycotting, without more, would not be unlawful
under DeBartolo, mere threats to engage in handbillingand boycotting in these circumstances could not be
found to be unlawful. Plumbers Local 32 (Ramada,Inc.), 302 NLRB 919, 920 (1991). Accordingly, theBoard dismissed the complaint.Given the Supreme Court's decision in DeBartoloand the Ninth Circuit's conclusive finding in this case
that an unqualified threat to picket expressed in terms
of battlefield imagery was not unlawful, it was not rea-
sonable for the General Counsel to argue before the
Board on remand that the threats to handbill and orga-
nize a consumer boycott were unlawful. Accordingly,
the Applicant is entitled to reasonable attorney's fees
and expenses limited to the sums the Applicant in-
curred in representing its position before the Board on
remand from the Ninth Circuit and in this EAJA pro-
ceeding.The Applicant's claim for fees is based on the max-imum allowable rate of $75 per hour, although the Ap-
plicant's attorney Richard H. Robblee's affidavit states
that the rates charged the Applicant during 1990 and
1991 were $95 per hour. The General Counsel does
not dispute the accuracy of the charges or the reason-
ableness of any item or time spent in performing the
services. As indicated above, the claim for fees and ex-
penses incurred prior to the remand is disallowed.6Theremainder of the claim, covering the statement of posi-
tion on remand and the EAJA application, is allowableand proper.7This award is without prejudice to theApplicant's right to submit additional or amended
claims in the event of further litigation in this pro-
ceeding.ORDERThe Applicant, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting In-
dustry of the United States and Canada, Local 32,
AFL±CIO, shall be awarded $1,878.50 pursuant to its
EAJA application.Michael J. Karlson, for the General Counsel.Richard H. Robblee (Hafer, Price, Rinehart & Schwerin), ofSeattle, Washington, for the Applicant.SUPPLEMENTAL DECISIONEqual Access to Justice ActDAVIDG. HEILBRUN, Administrative Law Judge. On May31, 1989, the National Labor Relations Board issued its De-
cision and Order in the above-entitled unfair labor practice
proceeding as 294 NLRB 501. My underlying decision in the
case was adopted to the extent of a finding that United Asso-
ciation of Journeymen and Apprentices of the Plumbing and
Pipe Fitting Industry of the United States and Canada, Local
32, AFL±CIO (the Union), violated Section 8(b)(4)(ii)(B) of
the Act in one specific regard as to threatened picketing of
a secondary employer. The Board expressly elected not to
pass on two other findings, these concerning threats to hand-
bill and to organize a boycott.The Union petitioned the United States Court of Appeals,Ninth Circuit for review of this Decision and Order, while
the Board cross-appealed for enforcement. The case was de-
cided as Plumbers Local 32 v. NLRB, 912 F.2d 1108 (9thCir. 1990). The court declined enforcement of the Board's
Order on the ``unqualified threat to picket'' issue, expressly
reversing on this point and remanding for a Board decision
on the two other findings not passed upon. A request of the
Union for attorneys' fees under the Equal Access to Justice
Act (EAJA) was deemed premature, because a prevailing
party in the case had yet to be established.After considering authorized statements of position fromthe parties, the Board issued its Supplemental Decision and
Order on May 13, 1991, as 302 NLRB 919. The Board ac-
cepted the court's determination regarding a threat to picket
as ``law of the case,'' and then applied its view of DeBartoloCorp. v. Florida Gulf Coast Building Trades Council, 485U.S. 568 (1988). The resultant holding was that the Union
did not ``coerce'' any person within the meaning of Section
8(b)(4)(ii)(B) by either the threatened handbilling or orga-
nizing of a boycott, and on these grounds dismissed the en-
tire complaint. 475PLUMBERS LOCAL 32 (RAMADA, INC.)1Sexton's letter had interwoven his dismay and frustration in real-izing that the nonunion Chapman firm was about to commence this
``first major job'' in the classifiably metropolitan King County in
which the Union's own office is located. Sexton had termed Chap-
man's ``substandard [wage] rates'' paid to its nonunion workers as
``a serious threat to the standard of living enjoyed by our members,''
that its workmanship was poor, and that he had been denied the op-
portunity to meet with representatives of Baugh concerning the mat-
ter.Basis of ApplicationThe essential background facts are not in dispute. Astraced by a concise summary in the Board's Supplemental
Decision and Order, Ramada, Inc. hired Baugh Construction
Company in May 1987 as general contractor to build a Ra-
mada Inn Hotel at Sea-Tac Airport in the State of Wash-
ington. Baugh soon subcontracted plumbing and mechanical
work on the project to Chapman Mechanical, Inc., a non-
union firm. Upon learning of this choice the Union's busi-
ness manager, Floyd Sexton, first communicated his dis-
appointment to Baugh. Subsequently Sexton wrote to Rama-
da's chief executive at Phoenix, Arizona, on July 31, 1987,
providing copies of his communication to officials of Baugh.
This entire letter was set forth verbatim in my underlying de-
cision, in the reversal and remand holding of the Ninth Cir-
cuit, and in the Board's Supplemental Decision and Order.
The material passages of Sexton's letter stated his principal's
objection to Chapman, and what he proposed to ``establish''
in reaction to this nonunion firm readying to perform its
work. The imminent undertakings envisioned by Sexton were
to be (1) ``aggressive and continuing picketing,'' supported
if possible by the Seattle area building trades, (2) a request
by the Union for its ``affiliate groups to join with us in not
patronizing the Ramada Inns,'' and (3) ``a handbilling pro-
gram to notify prospective customers of problems with the
Ramada Inn.'' Additional passages shall be treated below.Ramada gave its owner's final approval to Baugh's selec-tion of Chapman on September 29, 1987, and soon afterward
filed a charge against the Union under Section 8(b)(4)(ii)(B).
A complaint was issued pursuant to this charge on November
13, 1987. When the matter was tried at Phoenix, Arizona, on
January 26, 1988, counsel for the General Counsel made an
opening statement in which several points were stressed. The
litigation was cast as all ``center[ing]'' around Sexton's let-
ter, a writing as to which ``several elements'' allegedly vio-
lated 8(b)(4)(ii)(B). The following five point presentation
was made at Transcript 13±14:1. Sexton's letter threatened to establish a picketingprogram at the jobsite, and with intended support from
Seattle Building Trades all ``in the context of ... a

consumer boycott.''2. The letter lacked any assurance that picketingwould be conducted lawfully.3. The letter threatened to request that ``affiliatedgroups'' not patronize ``the Ramada Inns.'' Here Coun-
sel for the General Counsel's opening statement noted
plural wording of Ramada Inns, contrasting this with
the only one involved being that under construction at
Sea-Tac Airport as part of general business expansion
plans.4. The letter threatened that handbilling would notifyprospective customers of the Union's ``problems with
the Ramada Inn.'' In this regard CCounsel for the Gen-
eral Counsel noted that Ramada was a neutral em-
ployer, and two steps removed from the nonunion sub-
contractor to which the Union objected.5. The letter concluded with legally significant rhet-oric terming the Union's rebuff a prelude to ``full scale
war with the Ramada Inn as the battlefield.''1The Union (Applicant) filed for an EAJA award of attor-neys fees and expenses on June 10, 1991. Applicant's two-
fold theory is, first, that while this case was pending at the
Board on the Union's exceptions and related papers of the
parties NLRB v. Iron Workers Local 433, 850 F.2d 551 (9thCir. 1988) was decided. The Applicant summarized IronWorkers 433 as holding that a picketing threat directed to asecondary party was not a violation of the Act simply be-
cause the union involved did not qualify its threat by an as-
surance of only lawful picketing. It is argued that after
issuance of Iron Workers 433, a Federal appeals court deci-sion assertedly binding on the Board because of the Ninth
Circuit's geographical scope, General Counsel had no basis
in law to continue prosecuting the complaint on the issue of
a threat to picket.Secondly, Applicant contends that with this issue removedby the reversal and remand, the thrust of DeBartolo material-ized so as to necessitate dismissal of the handbilling and
boycott issues previously passed over. DeBartolo is termed``dispositive'' on both issues, and requiring the Board at that
point to voluntarily withdraw its Decision and Order as a
correct response to the remand. This second contention also
expressly includes the point that General Counsel's con-
tinuing prosecution of the case to secure supplemental adju-
dication on the remanded issues was, equally to the Board's
inaction, without substantial justification.Court DecisionsCertain background decisions of the United States Su-preme Court bear heavily on the merits of this EAJA appli-
cation. Labor Board v. Servette, 377 U.S. 46 (1964), andNLRB v. Fruit Packers, 377 U.S. 58 (1964), were decidedby the Court in tandem. Relative to an issue arising under
subsection (ii) of Section 8(b)(4), Servette held that the``publicity'' proviso protected a union's dissemination of
handbills seeking public support in a primary strike. The
Court found statutory protection because a wholesale dis-
tributor of goods, the party with whom the union had its ac-
tual dispute, was within the meaning of ``producer'' of such
distributed goods as that word appears in the proviso. The
handbilling (and threatened handbilling) involved was only to
be applied with retailers that did not heed the union's persua-
sion not to handle products of the primary. On these grounds
the Court expressly found that a threat to engage in activity
which is itself protected could not be unlawful, and for this
reason a warning to the retail store managers that handbilling
might be undertaken at their locations was not prohibited
conduct within subsection (ii). 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Fruit Packers held that peaceful secondary picketing of re-tail stores with the expressly limited intention of successfully
inducing a consumer boycott of products sold through such
stores was not prohibited by subsection (ii). The Court's re-
view of legislative history convinced it that prohibition of allconsumer picketing at a secondary site was not shown by a
``clearest indication'' from the Congress. Further the Courtconsidered peaceful consumer picketing seeking only to per-
suade retail customers not to buy a struck product, and thatwhich sought to shut off all trade with the secondary em-
ployer unless he aids the union in its dispute with the pri-
mary employer, creates a distinction that is ``poles apart'' in
significance. The semantic problem of the phrase ``other than
picketing'' as used in the proviso was treated by the Court
deeming that the spirit of the statute, and not necessarily its
letter, should better control here. Fruit Packers at 71±72.This closing component of the Court's rationale also dis-
posed of a point that such economic loss as might befall a
retailer from the picketing could not supersede a strong pol-
icy consideration found to be present. This policy consider-
ation was the consistent refusal of Congress over the entire
``history of federal regulation of labor relations'' to prohibit
peaceful picketing, except when ``isolated evils'' plainly not
present in Fruit Packers were targeted for elimination.DeBartolo was a final resolution of litigation heavilyoverlain with first amendment concerns. For the Board's part
it applied a longstanding position that constitutionality of the
Act should be presumed, and from this held that appealing
by handbills to the public to stop patronizing secondary em-
ployers violated the Act. The reasoning followed was that
such appeals brought coercive economic retaliation upon sec-
ondary employers, and was therefore unlawful under the lit-
eral language of Section 8(b)(4)(ii)(B). As carried again to
a court of appeals the case was viewed as harboring serious
doubts about the constitutionality of banning peaceful
handbilling. This resulted in a review of legislative history
by the court of appeals within the doctrine of NLRB v.Catholic Bishop of Chicago, 440 U.S. 490 (1979), fromwhich no congressional intent was perceived to consider that
nonpicketing appeals by handbilling only would constitute
activity to threaten, coerce, or restrain as these words were
used in subsection (ii).After a grant of certiorari the Court affirmed finding anacceptable statutory construction that resulted in avoidance of
any constitutional problems. Thus the Court first considered
whether prior reviews of legislative history reflected ``with
requisite clarity'' any congressional intent to ban all peaceful
consumer picketing at secondary sites. The Court noted FruitPackers as not so indicating, and the earlier NLRB v. Driv-ers, 362 U.S. 274 (1960) case in regard to peaceful recog-nitional picketing (emphasis added). Turning then to the mer-
its, the Court termed elements of ``threats, coercion, or re-
straints,'' as used in subsection (ii) to be, quoting Drivers,``nonspecific, indeed vague,'' and required caution that they
not be given a broad sweep. The Court assessed case facts
about leaflets handed to customers of the stores operating in
DeBartolo Corporation's shopping mall, and found that ``no
suggestion'' of a coercive effect on mall customers was
shown. Additionally, that ``no violence, picketing or patrol-
ling'' accompanied the attempted persuasion. The Court em-
phasized how picketing differs ``qualitatively'' from other
forms of communication, and how handbilling is a techniquedepending ``entirely on the persuasive force of an idea.''From this it reasoned that Section 8(b)(4)(ii)(B), standing
alone, lacked any clear indication that handbilling ``coerces''
secondary employers. This seemed so because any loss of
patronage is not from intimidation, but merely the honest re-
action of customers to the power of persuasion.As to the publicity, or second, proviso involved, the Courtfound it gave a ``clarification of meaning'' to Section
8(b)(4), rather than a general ban on consumer publicity. The
Court's opinion lead into such discussion by noting the pro-
viso's ``different ring.'' The opinion concluded by holding
that the most significant Senate colloquy on the Landrum-
Griffin Bill, coupled with ``other bits of legislative history
relied on by the Board,'' fell far short of revealing a ``clear
intent'' by the Congress to mean that all nonpicketing ap-
peals to customers urging a secondary boycott were unfair
labor practices unless protected by express words of a pro-
viso.The essential facts of Iron Workers 433, as applicablehere, are that a union business agent telephoned a construc-
tion official long familiar to him from other dealings and vo-
ciferously protested the subcontracting of steel erection to a
nonunion company. The business agent concluded his re-
marks by saying he would picket to stop the subcontractor's
work, and from this the Board held that secondary boycott
provisions of the Act would be violated by such threatened
picketing. On this branch of the case, the Ninth Circuit held
that because the secondary employer's construction official
well understood that any picketing would be directed only to
steel erection work, it was not necessary for the business
agent ``to invoke a particular incantation'' of lawful intent.
On this basis the court held it beyond the Board's authority
to conclusively presume that a common situs picketing threat
would have an unlawful purpose, unless the union qualified
its intention with an assurance of intended compliance to
law.Motion to DismissOn July 12, 1991, counsel for the General Counsel filedhis motion to dismiss application pursuant to Section 102.150
of the Board's Rules and Regulations. The motion was in
three parts. The first contention was that Applicant failed to
establish its EAJA eligibility under Section 102.143(g) be-
cause of not taking into account the net worth and employee
complements of Seattle building trades organizations or other
``affiliate groups.'' Second, General Counsel claims substan-
tial justification in all aspects of the litigation by the pres-
ence of a reasonable basis in both fact and law to press it
in all phases. Third, it was asserted that special cir-
cumstances exist to deny Applicant, because at least General
Counsel's role was in good-faith advancement of credibly
novel extensions and interpretations of law.Applicant's ResponseOn August 1, 1991, Applicant timely filed its reply brief,with a further supporting affidavit. On the matter of EAJA
eligibility the Union denied it was under such outside control
as to warrant an aggregation of jurisdictional facts. As to
substantial justification, Applicant contended that issuance of
Iron Workers 433 was the point from which EAJA recoveryshould be measured. Applicant argues that with the issue of 477PLUMBERS LOCAL 32 (RAMADA, INC.)a threat to picket effectively removed from the case,DeBartolo rationale concerning a merely persuasive characterof handbilling and boycott intentions required an immediate
cessation of the Government's prosecution. As to claimed
special circumstances, Applicant urges that none be found,
and that the true understanding was how a ``stubborn re-
fusal'' of case reevaluation demonstrated absence of substan-
tial justification in the positions taken by General Counsel
during this adversarial proceeding.DiscussionA. Applicant's EligibilityUnder 5 U.S.C. §605 (b)(1)(B) an organization with net
worth not exceeding $7 million and not having more than
500 employees, is basically eligible for an EAJA award.
General Counsel's argument that other entities should be ag-
gregated is unavailing. While Applicant bears the burden of
proof as to its eligibility, this does not warrant speculation
that because it once expressed the prospect of cooperative ac-
tion to institutionally further trade unionism this meant an
aggregation should follow. Pacific Coast Metal Trades Dis-trict Council (Foss Shipyard), 295 NLRB 156 (1989) in-volved a plain showing that Applicant's councils were ``crea-
tures'' of their constituent local unions, and so controlled
both financially and functionally. In contrast here a free
standing local union is the party, and Sexton's references to
what he might do in engendering support throughout his
labor community does not change the character of his prin-
cipal. I find that Applicant qualifies under the EAJA statute
on the basis of net worth under $1 million and the employ-
ment of only 13 persons. Cf. Leeward Auto Wreckers, 283NLRB 574 (1987); Lathers Local 46 (Building Contractors),289 NLRB 505 (1988); Grason Electric Co., 296 NLRB 872(1989). See Spencer v. NLRB, 712 F.2d 539 (D.C. Cir.1983).B. Substantial JustificationSection 102.144 of the Board's Rules and Regulations pro-vides that an eligible applicant who prevailed in litigation
may receive an award of fees and expenses unless ``the posi-
tion of the General Counsel over which the applicant has
prevailed was substantially justified.'' In Pierce v. Under-wood, 487 U.S. 552, 566 fn. 2 (1988) the Court stated thatthe term ``substantially justified'' means:Justified in substance or in the mainÐthat is, justifiedto a degree that could satisfy a reasonable person. That
is no different from the reasonable basis both in fact
and law formulation adopted by ... the vast majority

of Courts of Appeals that have addressed this issue.The Court interplayed ``substantially'' and ``reasonably'' asadjectives modifying ``justification,'' explaining that ``a posi-
tion can be justified even though it is not correct,'' and
``substantially'' so if a reasonable person could think it cor-rect, that is having ``a reasonable basis in law and fact.'' TheBoard has associated this rationale to the intent of Congress
when revising EAJA as done by amendatory Pub. L. 99-80
(1985), in clarifying reiteration that ``substantial justifica-
tion'' means more than ``mere reasonableness.'' CountryEpicure, 279 NLRB 807, 809 fn. 6 (1986); Janson Distrib-uting Co., 291 NLRB 801 (1988).In this context I believe General Counsel was substantiallyjustified in proceeding as it did, both subsequent to issuance
of Iron Workers 433 in this circuit and in the face ofDeBartolo. As to the issue of threatened picketing the Boardfootnoted its brief adoption of a finding of violation by ref-
erence to Retail Union District 65 (Eastern Camera), 141NLRB 991 (1963). This case was a consolidated proceeding
on CB, CC, and CP docketed charges. District 65 has beencited various times after being rendered, but typically so on
the Section 8(b)(7) issue of the case and to a lesser extent
regarding the 8(b)(1)(A) issues. The Board has never relied
on District 65 in any opinion of its own relating to Section8(b)(4)(ii)(B), and only once gave short form adoption to an
administrative law judge's decision on the point. This oc-
curred in Exterminators & Fumigators Union Local 155, 181NLRB 177 (1970), where a threat to picket was found as
clearly constituting restraint and coercion. This was in the
context of a union's objective being to bring pressure upon
a customer of the business with which it had its recognitional
dispute, unless such customer and secondary employer
ceased doing business with the primary, thus creating the
violation of Section 8(b)(4)(ii)(B) as found. Finally in Paint-ers Local Union No. 720, 156 NLRB 317 (1965), a trial ex-aminer held, citing District 65, that the alleged violation wasestablished when a union threat to picket a construction job
in progress with an object of forcing or requiring the general
contractor, a secondary employer, to cease doing business
with a subcontractor was shown. The Board reversed this
holding, but only on the factual issue that insufficient evi-
dence existed to show the statutorially proscribed objective
of the threat, as opposed to another objective relating to
compliance with terms of a collective-bargaining agreement
in effect between the union and the primary employer. On
this basis the Board dismissed the complaint without com-
ment on District 65 as precedent.Nevertheless I do not see why General Counsel should befaulted solely because a basis in precedent used by the Board
is of the barest kind. The distinguishing of Iron Workers 433,the issuance of which was promptly brought to the Board's
attention by Applicant, was not done with the recklessness
that is intimated. In Iron Workers 433 all that appeared im-minent was a union's construction jobsite picketing, with an
extremely specific and emotionally charged intention. This
intention was to vigorously prevent any progress by the non-
union firm on the steel erection phase of its subcontracted
work. Notably the Court gave this announced intention a col-
loquial gloss, by writing that the secondary employer's offi-
cial had from past dealings with the business agent ``no dif-
ficulty in understanding'' him.There is considerable contrast between this localized dis-pute, with personal familiarity of those between whom verbal
communication passed and the tangible reference to a spe-
cific phase in construction, and, on the other hand, Sexton's
worry inducing letter written suddenly to a business execu-
tive headquartered over 1000 miles away. Thus, regarding
Iron Workers 433, the reason there was ``no evidence'' hereof potentially unlawful picketing is because there was no ex-change. The Board must take the facts of a case as they are.Sexton chose to write not telephone. The facts of Iron Work-ers 433 show that a business official was called an 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
``asshole'' for commissioning nonunion work, and that thethreatened picketing would keep ``Pat'' (given name only)
from achieving even the graphically emphasized putting up
of a single ``piece of steel.'' Such earthy communication
contrasts sharply with the Sexton letter, one in which dimen-
sions of time, place, force marshalling, and depth of deter-
mination are all tantalizingly intimated with militant imagery.
Cf. Local 332 (C.D.G., Inc.), 305 NLRB 298 (1991). I donot find that General Counsel lacked substantial justification
in considering that Iron Workers 433 could be distinguishedby the Board while this case was still under submission, or
that the actual distinguishing of it done on May 31, 1989,
was so legally defective that General Counsel should disasso-
ciate.There remains the question of how DeBartolo should havebeen viewed. It would be well to first elaborate on what was
once termed the ``peaceful persuasion'' context in which the
Court meant its decision to be taken. In the course of its
opinion the Court wrote of ``peaceful handbilling,'' facially
``expressive activity'' by a union, the absence of ``violence,
picketing, or patrolling,'' and again ``peaceful'' handbillingat DeBartolo, 575, 576, 578 and 584, respectively. FurtherDeBartolo tended to invite distinguishing by emphasizing the``nonspecificÐindeed vague'' (emphasis added) way of de-
scribing forbidden conduct in the words ``threaten, coerce, or
restrain.'' This was compounded by terming the proviso as
having a ``ring,'' such being a communication of what
seems, not what is, and the perplexing interpretation that lan-
guage in a statute is clarifying in nature rather than defini-
tional or operative. DeBartolo relied heavily on both Servetteand Fruit Packers as guidance in the correct analysis of leg-islative history. Yet as in DeBartolo itself, the opinions inthese older cases bore their own seeds of potential distin-
guishing.It is true that ``free wheeling'' of expression has been con-doned by the United States Supreme Court in a labor rela-
tions context. This is exemplified in Letter Carriers v. Aus-tin, 418 U.S. 264 (1974), in which a labor organization pla-giarized Author Jack London in associating a horrid, if not
un-Christian persona, to various unrepresented employees of
the United Postal Service. In so holding the Court applied
Linn v. Plant Guard Workers, 383 U.S. 53 (1966), a caserooted in libel action filed in a state court. On the other hand
NLRB v. Gissel Packing Co., 395 U.S. 575 at 617, 620(1969), cautions against the force of ``intended implications''
made in the ``context of a labor relations setting.'' Here the
court quotes languages from Wausau Steel Corp. v. NLRB,377 F.2d 369 (7th Cir. 1967), illustrating how ``consciousoverstatements'' may have misleading impact.But everything said in Letter Carriers smacks of legallyanalyzing approbations; a distinct technique (e.g., use of
``epithets'') when contrasted with the martial specter found
in Sexton's word choices of ``war'' and ``battleground.'' To
insult, classify, or abrogate a person is a static phenomenon;
that is a casting forth of despicable labels in the interests of
making such person so loathsome that the cause being im-
paired by such person is unfairly disadvantaged. This static
condition is in sharp contrast to starkly militant implications.
The critical difference is the element of violence, or at least
fear of an unknown intention coupled with an unassessable
capacity for pressures outside the bounds of accepted ideo-
logical conflict. It is this fear, worrisome at least and agoniz-
ing at best, that creates the presence of a ``threat'' given fair
meaning of that word.It is not known whether General Counsel's representativeswere merely abstractly offended by Sexton's choice of stri-
dent words. That would not even be the point; it would be
instead the issue of whether the presence of such words war-
ranted a litigation position exploring whether this feature
stripped an otherwise permissible pronouncement of
handbilling and boycotting intentions of an irredeemably
lawful character. As above I cannot hold General Counsel to
a lack of substantial justification, when for ample reason the
Board could have skirted DeBartolo and when finally dealingdirectly with the handbilling and boycotting issues finding a
violation as to one or both of them. Cf. Quality C.A.T.V.,302 NLRB 449 (1991).C. Special CircumstancesGeneral Counsel asserts that special circumstances exist,within the ``safety valve'' intention of Congress that reason-
able law enforcement efforts not be chilled. The ``safety
valve'' concept was described in intensive detail in LeewardAuto, supra, at 577±578 under the heading of ``SubstantialJustification.'' Here Wyandotte Savings Bank, 682 F.2d 119(6th Cir. 1982) is relied on by General Counsel, as routinely
cited in that passage from Leeward Auto. I see no factorpresent other than that this contention merges into the more
general notion of substantial justification. While the case was
unusual in several procedural regards, I would not classify
the action (or inaction) of General Counsel to be special cir-
cumstances within the fair meaning of EAJA as presently
constituted.[Recommended Order omitted from publication.]